Citation Nr: 0844047	
Decision Date: 12/22/08    Archive Date: 12/31/08

DOCKET NO.  05-33 513	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been submitted to 
reopen a claim for entitlement to service connection for an 
acquired psychiatric disability, to include schizophrenia, 
which was previously characterized as a claim for a nervous 
condition, and, if so, whether service connection is 
warranted.  

2.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).

3.  Entitlement to a total disability rating based on 
individual unemployability (TDIU). 


REPRESENTATION

Appellant represented by:	Disabled American Veterans




WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

S. Heneks, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1972 to 
October 1973.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Cleveland, 
Ohio, which denied the benefits sought on appeal.  

In January 2006, the veteran presented testimony at a hearing 
conducted at the Cleveland RO before a Decision Review 
Officer (DRO).  In October 2008, the veteran presented 
testimony at a hearing conducted by the use of video 
conferencing equipment at the Cleveland RO before the 
undersigned sitting in Washington, D.C.  Transcripts of these 
hearings are in the veteran's claims folder.

The issues of entitlement to service connection for PTSD and 
an acquired psychiatric disability and to TDIU are addressed 
in the REMAND portion of the decision below and are REMANDED 
to the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDINGS OF FACT

1.  In December 1995, the RO denied the claim for service 
connection for a nervous condition.  The veteran was notified 
of that decision, but did not initiate an appeal.

2.  Some of the evidence received since 1995 when considered 
by itself or in connection with evidence previously 
assembled, relates to an unestablished fact necessary to 
substantiate the claim, and raises a reasonable possibility 
of substantiating the claim for service connection for an 
acquired psychiatric disability. 


CONCLUSIONS OF LAW

1.  The December 1995 RO rating decision that denied service 
connection for a nervous condition is final.  38 U.S.C.A. 
§ 7105(b), (c) (West 2002); 38 C.F.R. §§ 3.160(d), 20.201, 
20.302 (2008).

2.  New and material evidence has been received, and the 
claim for service connection for an acquired psychiatric 
disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156(a) (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) emphasized 
VA's obligation to notify claimants what information or 
evidence is needed in order for a claim to be substantiated, 
and it affirmed VA's duty to assist claimants by making 
reasonable efforts to get the evidence needed.  38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A and 5107 (West 2002).  In this 
case, the RO had a duty to notify the veteran what 
information or evidence was needed in order reopen a claim 
for service connection for an acquired psychiatric 
disability.  VCAA specifically provided that nothing in 
amended section 5103A, pertaining to the duty to assist 
claimants, shall be construed to require VA to reopen a claim 
that has been disallowed except when new and material 
evidence is presented or secured.  38 U.S.C.A. § 5103A(f).  
In the decision below, the Board has reopened the veteran's 
claim for service connection for an acquired psychiatric 
disability, and therefore, regardless of whether the 
requirements of the VCAA have been met in this case, no harm 
or prejudice to the veteran has resulted.  Therefore, the 
Board concludes that the provisions of the VCAA and the 
current laws and regulations have been complied with, and a 
defect, if any, in providing notice and assistance to the 
veteran was at worst harmless error in that it did not affect 
the essential fairness of the adjudication.  See Mayfield v. 
Nicholson, 19 Vet. App. 103, 115 (2005); Conway v. Principi, 
353 F.3d 1369 (Fed. Cir. 2004); Pelegrini v. Principi, 18 
Vet. App. 112, 119-120 (2004); Bernard v. Brown, 4 Vet. App. 
384 (1993); VAOPGCPREC 16-92.


LAW AND ANALYSIS

In order to reopen a claim which has been denied by a final 
decision, the claimant must present new and material 
evidence.  38 U.S.C.A. § 5108.  New and material evidence 
means evidence not previously submitted to agency decision 
makers; which relates, either by itself or when considered 
with previous evidence of record, to an unestablished fact 
necessary to substantiate the claim; which is neither 
cumulative nor redundant of the evidence of record at the 
time of the last prior final denial of the claim sought to be 
reopened, and which raises a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).

To reopen a previously disallowed claim, new and material 
evidence must be presented or secured since the last final 
disallowance of the claim on any basis, including on the 
basis that there was no new and material evidence to reopen 
the claim since a prior final disallowance.  See Evans v. 
Brown, 9 Vet. App. 273, 285 (1996).  For purposes of 
reopening a claim, the credibility of newly submitted 
evidence is generally presumed.  See Justus v. Principi, 3 
Vet. App. 510, 513 (1992) (in determining whether evidence is 
new and material, "credibility" of newly presented evidence 
is to be presumed unless evidence is inherently incredible or 
beyond competence of witness).

An August 1990 rating decision denied entitlement to service 
connection for a nervous disorder because there was no 
evidence of one being incurred in or aggravated by military 
service or evidence of a psychosis within one year following 
military service.  The veteran did not appeal this decision.  
In December 1995, the RO found that new and material evidence 
had not been submitted to reopen a claim for a nervous 
condition because the new evidence received did not show 
treatment for a nervous condition during service or within 
one year of separation.  The veteran was notified of that 
decision in January 1996 but did not initiate an appeal.  
Because the veteran did not appeal that decision, it is final 
and not subject to revision on the same factual basis.  38 
U.S.C.A. § 7105(c); 38 C.F.R. § 20.1103.  

The veteran now seeks to reopen his claim.  As noted, despite 
the finality of a prior adverse decision, a claim will be 
reopened and the former disposition reviewed if new and 
material evidence is furnished with respect to the claim 
which has been disallowed.  38 U.S.C.A. § 5108; 38 C.F.R. § 
3.156(a).

With these considerations, the Board has reviewed the record, 
with particular attention to the additional evidence received 
since the last final December 1995 rating decision.  After 
reviewing the record, the Board finds that the additional 
evidence received since the final December 1995 rating 
decision is new and material within the meaning of 38 C.F.R. 
§ 3.156(a).  

The evidence associated with the veteran's claims file 
subsequent to the December 1995 decision includes, but is not 
limited to, VA treatment records dated from 1989 to 2006, 
private treatment records, Social Security Administration 
(SSA) records, and statements from the veteran and his 
buddies.  In particular, based on the veteran's history of 
experiencing emotional and disciplinary problems in service, 
a January 2000 examination conducted at the O.S.U.M.C. 
reflected that the onset of the veteran's symptoms of 
schizoaffective disorder, bipolar type, seemed to date back 
to his military service.  As noted, the veteran's claim was 
previously denied reopening, in part, because there was no 
evidence that a psychiatric disability had its onset during 
service.  However, the evidence now contains a January 2000 
examination that appears to date the onset of the veteran's 
schizoaffective disorder to service.  Obviously, this 
evidence is new in that it was not previously of record.  
Moreover, this evidence relates to an unestablished fact 
necessary to substantiate his claim.  Further, as its 
credibility is presumed, the medical opinion raises a 
reasonable possibility of substantiating the claim.  Justus, 
3 Vet. App. at 513.  For these reasons, the Board finds that 
the additional evidence received since December 1995 warrants 
a reopening of the veteran's claim of service connection for 
an acquired psychiatric disability, as it is new and material 
evidence within the meaning of 38 C.F.R. § 3.156(a).

In conclusion, new and material evidence having been 
received, the claim of entitlement to service connection for 
an acquired psychiatric disability, is reopened.


ORDER

New and material evidence having been received, the claim of 
entitlement to service connection for an acquired psychiatric 
disability, to include schizophrenia, is reopened; to that 
extent only, the appeal is granted.


REMAND

Reasons for Remand:  To afford the veteran examinations, to 
attempt to corroborate stressors, and to obtain treatment 
records

1.  Entitlement to service connection for an acquired 
psychiatric disability, to include schizophrenia.  

The veteran contends that his psychiatric disability is 
causally related to his service.  After having carefully 
considered the matter, the Board believes that additional 
development is in order prior to further appellate 
consideration.

As reflected above, in January 2000, the veteran was examined 
by a physician at O.S.U.M.C., wherein the veteran reported 
suffering several traumatic experiences in the military to 
include being assaulted, sodomized, and finding out his 
father was dying of cancer but not being allowed to leave the 
service.  He contended that he went AWOL because he was very 
hyped up, full of energy, and needed to leave.  He indicated 
that he had a lot of difficulty in the military and although 
he was not treated, he seemed to have worries about people 
and being harmed and some of the ways he was mistreated while 
he was in the military.  On consideration of this history and 
a mental status evaluation, the physician found the veteran 
to have had an inservice history of symptoms of consistent 
with schizoaffective disorder, bipolar type.  Put another 
way, the erratic behavior demonstrated by the veteran in 
service was the precursor of his current schizoaffective 
disorder.  The Board interprets this as essentially an 
opinion that places the onset of the symptoms of the 
veteran's schizoaffective disorder to his military service.  
No rationale was provided with this opinion, however.  
Moreover, the physician did not have the benefit of the 
veteran's claims file or psychological testing when rendering 
his opinion.  The value of a physician's statement is 
dependent, in part, upon the extent to which it reflects 
"clinical data or other rationale to support his opinion."  
Bloom v. West, 12 Vet. App. 185, 187 (1999).  

Nevertheless, the Board notes that the veteran has not had a 
VA examination in connection with this claim.  The case of 
McLendon v. Nicholson, 20 Vet. App. 79 (2006), held that an 
examination is required when (1) there is evidence of a 
current disability, (2) evidence establishing an "in-service 
event, injury or disease," or a disease manifested in 
accordance with presumptive service connection regulations 
occurred which would support incurrence or aggravation, (3) 
an indication that the current disability may be related to 
the in-service event, and (4) insufficient evidence to decide 
the case.  In this case, the veteran has a current 
psychiatric disability and the veteran has stated that he 
went AWOL in the service because he was hyped up and full of 
energy following several traumatic events that occurred 
during service.  Regarding the veteran's statements, the 
Board acknowledges that he is competent to give evidence 
about what he experienced; i.e., being assaulted in service 
and feeling like he needed to get away.  See Charles v. 
Principi, 16 Vet. App. 370, 374 (2002) (finding veteran 
competent to testify to symptomatology capable of lay 
observation); Layno v. Brown, 6 Vet. App. 465, 469 (1994) 
(noting competent lay evidence requires facts perceived 
through the use of the five senses).  Further, in January 
2000, a physician concluded that based on the aforementioned 
account of the veteran, the onset of his schizoaffective 
disorder seemed to date to the military.  As such, because 
the veteran has not have an examination with the benefit of 
the claims folder and psychiatric testing, a remand is 
necessary to afford him an examination.  McLendon, 20 Vet. 
App. 79.  

Further, the veteran has identified private treatment that VA 
has not attempted to obtain.  In a composition book wherein 
he outlined the history of his psychiatric disability, the 
veteran indicated that he was treated for his mental illness 
at T.V.M.H.C. in Mesa, Arizona in 1978 and 1979.  
Additionally, in June 1995, the veteran stated that he 
received treatment at C.O.P.H. in 1976, 1977, 1985, 1991, and 
1992; and from R.M.H. in 1984.  In August 1995, VA sent 
letters to C.O.P.H. and R.M.H. requesting these records.  
However, no response was received from either facility.  The 
Board finds that for the sake of completeness, additional 
attempts should be made to obtain these records.  38 C.F.R. 
§ 3.159(c)(1).  The Board also notes that treatment records 
from C.O.P.H. dated from 1976 to 1985 are already of record.  
Further, in a September 2006 statement, the veteran informed 
VA that C.O.P.H. is now T.V.B.H.  

2.  Entitlement to service connection for PTSD.

The veteran contends that he has PTSD as the result of 
several incidents that occurred during his military service.  
Most recently, during his October 2008 hearing, the veteran 
testified that he was subjected to two sexual assaults and 
daily sexual harassment during basic training.  In 
particular, he relayed that he was held down by several men 
while another attempted to sexually assault him until the 
drill sergeant broke up the altercation, a man tried to get 
in his bunk to sexually assault him but he chased him away, 
and after basic training, a man tried to solicit him for sex 
while they were in the field.  Further, while in Ft. Hood, 
Texas, his roommate R.H. beat him up twice shortly before he 
went AWOL.  

A review of the veteran's service treatment and personnel 
records is absent for documentation of these alleged 
stressors.  The veteran has not been able to identify the 
individuals involved in the purported sexual assaults.  The 
likelihood of verifying these stressors in remote.  However, 
in his June 2007 substantive appeal and July 2007 statement, 
the veteran added that he turned in R.H. for assaulting him.  
The veteran contended that he was assaulted by Spec. 4 R.H. 
twice in June and July 1973 and that R.H. was arrested and 
court-martialed for assaulting the veteran and for drug 
abuse.  The veteran indicated that R.H. was part of the 1st 
Battalion, 50th Mechanized Infantry, 2nd Armor Division, HQ 
Company and was the personal driver for the Battalion 
Commander from 1972 to 1973.  A similar statement was 
submitted by the veteran in July 1995.  The Board concludes 
that because the veteran has indicated that R.H. was arrested 
and court-martialed in part for assaulting the veteran, 
R.H.'s service personnel records to the limited extent of 
determining whether R.H. faced any punishments and/or court-
martials.  38 C.F.R. § 3.304(f)(3).  A request for relevant 
records from the Army Court of Military Review should also be 
made.

Further, the veteran has claimed in a January 2007 statement 
that during his discharge upgrade hearing in 1988, he 
testified that he was harassed and sexually assaulted and 
that was the reason he received a discharge upgrade.  In 
March 2007, VA submitted a request to the National Personnel 
Records Center (NPRC) for the veteran's discharge upgrade 
information.  However, a response from NPRC is not of record.  
As such, a follow up request should be made on remand to 
attempt to obtain any hearing transcript associated with his 
1989 discharge upgrade.  

3.  Entitlement to TDIU.

Regarding the claim for TDIU, the Board notes that this issue 
must be deferred pending the resolution of the claims for an 
acquired psychiatric disability and PTSD.  See Harris v. 
Derwinski, 1 Vet. App. 180, 183 (1991) [two or more issues 
are inextricably intertwined if one claim could have 
significant impact on the other].  

Accordingly, the case is REMANDED for the following action:

1.  After securing any necessary releases 
from the veteran, the AMC/RO should 
attempt to obtain private treatment 
records from T.V.M.H.C. in Mesa, Arizona 
in 1978 and 1979; C.O.P.H. in 1991 and 
1992; and from R.M.H. in 1984.  
Additionally, T.V.B.H. should be contacted 
to attempt to locate records from C.O.P.H.

2.  All VA treatment records from 2006 to 
the present pertinent to the veteran's 
claims on appeal should be associated with 
the claims file.  

3.  A follow-up request should be sent to 
NPRC for the veteran's discharge upgrade 
information in 1988-1989, to include 
hearing transcripts.

4.  The service personnel records, to 
include any punishment, arrest, or court-
martial records of R.H. should be reviewed 
in order to attempt to corroborate the 
veteran's alleged PTSD stressors.  It 
should be noted that the veteran contended 
that R.H. assaulted him in June and July 
1973 and that R.H. was arrested and court-
martialed for assaulting the veteran and 
for drug abuse.  The veteran indicated 
that R.H. was part of the 1st Battalion, 
50th Mechanized Infantry, 2nd Armor 
Division, HQ Company and was the personal 
driver for the Battalion Commander from 
1972 to 1973.  

5.  Contact the Army Court of Military 
Review to determine whether the veteran 
was named as a victim in a physical 
assault involving R.H..  The veteran 
indicated that R.H. was part of the 1st 
Battalion, 50th Mechanized Infantry, 2nd 
Armor Division, HQ Company and was the 
personal driver for the Battalion 
Commander from 1972 to 1973.

6.  After the above development has been 
undertaken, the veteran should be 
scheduled for an examination in connection 
with his claim for an acquired psychiatric 
disability.  The RO/AMC should prepare a 
summary of the veteran's corroborated 
stressors for the examiner.  The examiner 
should answer the following questions:

a.  Based on a review of the claims 
folder, including the service treatment 
records, private treatment reports, and 
VA treatment reports, the examiner should 
indicate what psychiatric disability the 
veteran has currently (i.e., 
schizophrenia, schizoaffective disorder, 
bipolar type, PTSD).  

b.  With respect to each psychiatric 
disability, other than PTSD, the examiner 
should state a medical opinion as to the 
likelihood (likely, unlikely, at least as 
likely as not) that any psychiatric 
disability, to include schizophrenia and 
schizoaffective disorder, bipolar type, 
had its onset during the veteran's 
service (November 1972 to October 1973).  
The examiner should specifically state 
the likelihood as to whether the erratic 
behavior demonstrated in service 
represented the initial manifestations of 
the veteran's schizophrenia.

c.  Further, if PTSD is found, state a 
medical opinion as to the likelihood 
(likely, unlikely, at least as likely as 
not) that the veteran's PTSD is the 
result of a corroborated stressful event 
that the veteran experienced during his 
service (November 1972 to October 1973), 
as opposed to being due to some other 
factor or factors.  The examiner should 
only render an opinion regarding PTSD if 
the RO/AMC has verified a stressor.  

The term "at least as likely as not" 
does not mean within the realm of medical 
possibility, but rather that the medical 
evidence both for and against a 
conclusion is so evenly divided that it 
is as medically sound to find in favor of 
a certain conclusion as it is to find 
against it.

A clear rationale for all opinions would 
be helpful and a discussion of the facts 
and medical principles involved would be 
of considerable assistance to the Board.  
Since it is important "that each 
disability be viewed in relation to its 
history[,]" 38 C.F.R. § 4.1, copies of 
all pertinent records in the appellant's 
claims file, or in the alternative, the 
claims file, must be made available to 
the examiner for review.
 
7.  When the development requested has 
been completed, the RO should readjudicate 
the veteran's claims.  If any benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
furnished a Supplemental Statement of the 
Case and be afforded a reasonable 
opportunity to respond before the record 
is returned to the Board for further 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL A. HERMAN
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


